    Case 4:13-cr-00147-ALM-CAN Document 88 Filed 04/22/21 Page 1 of 1 PageID #: 291




                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

      UNITED STATES OF AMERICA
                                                       §
                                                       §
      v.                                               §   CRIMINAL NO. 4:13-CR-147-ALM-KPJ
                                                       §
      PETER PETSCHE                                    §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

             Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On February 23, 2021, the Magistrate Judge entered proposed findings of fact and

     recommendations (Dkt. #83) that Defendant be committed to the custody of the Bureau of Prisons

     to be imprisoned for a term of twelve (12) months with no supervised release to follow.

             The Court received the Report of the United States Magistrate Judge, and Defendant filed

     objections (Dkt. #86). The Court held a hearing on the objections on April 22, 2021.

             The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

     correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court and
.
     recommended BOP at Fort Worth, if appropriate. Accordingly, Defendant is hereby committed

     to the custody of the Bureau of Prisons to be imprisoned for a term of twelve (12) months with no

     term of supervised release to follow.

           SIGNED this 22nd day of April, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
